Citation Nr: 0527656	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In July 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  Subsequently, the 
veteran's appeal has been advanced on the Board's docket by 
reason of his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 68 Fed. Reg. 53,682-53,684 (Sept. 12, 2003) (to 
be codified at 38 C.F.R. § 20.900(c)).

During the pendency of the veteran's appeal, he submitted 
claims for service connection for residuals of cold injury 
and residuals of shrapnel wounds to the chin and right upper 
extremity.  The veteran's claims for service connection were 
denied in a February 2004 rating decision and he was advised 
of the decision and his appellate rights that same month.  He 
did not appeal the determination.  Therefore, these issues 
are not for appellate consideration.

Although the April 2004 statement of the case appears to have 
considered the veteran's claim of entitlement to service 
connection for diplopia on its merits, the Board has a duty, 
under applicable law, to address the "new and material 
evidence" requirement in this claim, as the claim was 
previously denied in March 1953.  If it is found that no new 
and material evidence has been submitted, the merits of the 
claim may not be considered.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.

As the following decision does reopen the veteran's claim for 
service connection for diplopia, the issue of entitlement to 
service connection for diplopia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1946 RO decision denied service connection for 
defective vision, identified as right eye diplopia, on the 
basis that right eye strabismus was noted at induction and 
that multiple operations during service did not aggravate the 
disability.  The veteran did not appeal the decision.

2.  A subsequent March 1953 rating decision also denied the 
veteran's claim of entitlement to service connection for 
diplopia, on the basis that no change was warranted in the 
prior rating action.  The veteran did not initiate an appeal 
of the adverse determination.

3.  The evidence received since the March 1953 rating 
decision is neither wholly cumulative nor redundant; it 
relates to an unestablished fact; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for diplopia.


CONCLUSIONS OF LAW

1.  The March 1953 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
diplopia is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the March 1953 rating 
decision denying entitlement to service connection for 
diplopia, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the September 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In a November 2002 letter, prior to the September 2003 rating 
decision, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the November 2002 letter informed the veteran that he must 
submit new and material evidence to reopen his previously 
denied claim.  The letter further informed him that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, that VA try to help him get any relevant 
evidence in the custody of other federal agencies.  Although 
the letter did not specifically state the veteran could 
submit any evidence in his possession, it did state that he 
could submit evidence regarding any relevant evidence he 
wanted VA to consider.  Moreover, the statement of the case 
provided him with a copy of 38 C.F.R. § 3.159, the regulatory 
provisions implementing VCAA.  Thus, the Board finds the 
veteran has been provided notice of the evidence he still 
needed to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with any additional evidence that he possessed or knew of 
that could help to substantiate his claim.  At this stage of 
the appeal, no further notice is needed to comply with the 
VCAA, and the Board finds that any failure to provide the 
veteran with VCAA notice did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and a 1949 letter from a private physician, 
as well as VA treatment records and compensation examination 
reports, a transcript of the veteran's testimony at the July 
2005 travel board hearing and his personal statements.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



Factual Background

In an April 1946 rating decision, the RO relevantly denied 
the veteran's claim of entitlement to service connection for 
diplopia because it was determined that the veteran's right 
eye strabismus pre-existed service and was not aggravated by 
in-service corrective operations.  The veteran did not appeal 
the determination.

In February 1953, the veteran attempted to reopen his claim.  
A March 1953 rating decision confirmed the earlier denial of 
service connection for diplopia.  The veteran did not appeal 
the determination.  

The evidence of record at that time consisted of the 
veteran's service medical records, and the July 1949 letter 
from the veteran's private physician. 

The service medical records show the veteran had right eye 
internal strabismus at the time of his January 1943 induction 
examination.  His uncorrected vision was 20/30 bilaterally at 
the time of the induction examination.  In July 1943, he 
underwent 2 surgeries to his right eye to correct his 
strabismus and another in September 1943.  The evidence also 
indicates that he had surgery to his left eye in August 1943.  
Treatment records show the veteran initially complained of 
diplopia in August 1943; however, a September 1943 note 
indicates that he was "talked out" of his diplopia and that 
he no longer experienced double vision.  He again complained 
of diplopia in April 1944.  A May 1944 treatment record 
indicates that his diplopia did not trouble him.  His 
February 1946 separation examination report shows that he was 
diagnosed with diplopia at the time of discharge.  His 
uncorrected vision was 20/40 in the right eye and 20/30 in 
the left eye at the time of discharge.  

Also of record at the time of the March 1953 rating decision 
was the July 1949 letter from the veteran's private 
physician.  In the letter, the physician notes the veteran's 
history of having had a slight convergent squint before he 
went into service, but that he did not have diplopia.  During 
service, the veteran underwent 3 eye surgeries to 
"straighten his eyes."  The veteran reported double vision 
after the first surgery and continued to experience double 
vision thereafter with associated headaches.  On refraction, 
corrected vision in each eye was 20/20 when the other eye was 
closed.  The physician states that the veteran had fusion and 
double vision, and that when prisms were used the images 
could be brought together.  The physician opines that the 
veteran had surgical over correction of a convergent squint.

In October 2002, the veteran submitted his current request to 
reopen the claim of entitlement to service connection for 
diplopia.    

Evidence added to the record since the 1953 rating decision 
includes VA treatment records, dating from August 1998 to 
August 2003, showing treatment for various complaints, 
including periodic eye examinations with diagnoses including 
presbyopia, cataracts in both eyes, strabismus and dry eye.  

Also of record, is a February 2003 VA eye examination report 
which notes that the veteran now had greater deviation than 
prior to surgery.  However, the examiner opines that this may 
have happened without surgery.  In a July 2003 addendum to 
the February examination report, the examiner notes the 
veteran's history of strabismus prior to service and his 
undergoing 2 to 3 corrective surgeries in service.  The 
report further notes that he continued to have strabismus 
afterwards and that over time, the amount of deviation had 
increased.  The examiner opined that although the veteran's 
eyes were more deviated now than when he was in service, this 
may have happened with time even without surgery.  

Finally, a transcript of the veteran's testimony at his July 
2005 travel board hearing before the undersigned was also 
added to the record.  During his hearing, the veteran 
testified that although he did have strabismus prior to 
service, he did not experience diplopia until after he 
underwent the initial in-service surgery on his right eye in 
July 1943.  He further testified that he continues to 
experience diplopia since that time.



Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for diplopia which was previously denied 
by the RO in April 1946, and again denied in a March 1953 
rating decision.

As noted above, the RO may have reopened the veteran's claim 
of entitlement to service connection for diplopia and 
considered it on its merits, or a de novo basis.  However, 
the Board must initially determine whether the appellant 
presented new and material evidence sufficient to reopen the 
service connection claims because doing so goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Since the veteran did not appeal the April 1946 and March 
1953 RO decisions, those decisions are final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 
(2004).  His claim, then, cannot be reopened unless new and 
material evidence has been received since those decisions.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claims on any basis (which, in this case, is the March 1953 
rating decision) in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

Although the veteran is not competent to provide evidence 
that requires medical knowledge, the Court has found that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Reviewing the evidence submitted by the veteran in 
his attempt to reopen his claim for diplopia, the Board finds 
that, assuming the credibility of his testimony regarding the 
onset and continuity of his diplopia at the July 2005 travel 
board hearing, this evidence is new, not cumulative or 
redundant.  This newly submitted evidence is also material 
because it tends to show that the veteran currently has 
diplopia and has experienced chronic diplopia since July 
1943.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, is so significant that it must be considered in order 
to fairly decide the merits of the claim; again, because it 
tends to show that the veteran currently has diplopia with an 
initial onset in service.  As a result, it raises a 
reasonable possibility of substantiating the claim.

For these reasons, the Board determines the evidence 
submitted subsequent to the March 1953 rating decision 
includes evidence that is "new and material" as 
contemplated by the 38 C.F.R. § 3.156(a), and provides a 
basis to reopen the claim of entitlement to service 
connection for diplopia.  38 U.S.C.A. § 5108.  


ORDER

The claim of entitlement to service connection for diplopia 
is reopened and, to this extent only, the appeal is granted.




REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for diplopia, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with the VCAA.  One of the provisions of the VCAA, 
38 U.S.C.A. § 5103A(d) (West 2002), provides that VA will 
obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability that may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

As noted above, although there is no current medical 
diagnosis, there is credible evidence that the veteran 
currently has diplopia, which he has testified was first 
incurred in service after his initial eye surgery.  Moreover, 
the Board directs the RO's attention to the veteran's service 
medical records, which note right eye strabismus at the time 
of his induction in January 1943, but do not indicate that he 
had diplopia prior to August 1943, following his first 
corrective eye surgery.  Although the July 2003 VA examiner 
has proffered an opinion regarding the whether the veteran's 
strabismus was aggravated during service, neither the VA 
examiner nor any other medical evidence of record contains a 
current diagnosis of diplopia or any opinion as to the 
likelihood that any current diplopia is related to service.  
Consequently, a VA examination is necessary to obtain such an 
opinion.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any evidence not 
previously provided that is necessary to 
substantiate his claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 38 
U.S.C.A. § 5103(a) and Quartuccio, supra, 
as well as any other applicable legal 
precedent.  The RO should allow the 
applicable period of time for response.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to evaluate the nature of any 
diplopia, if found to be present.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  If a diagnosis of 
diplopia is made, the examiner, based on 
the medical findings and a review of the 
claims folder, should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or better) that the 
veteran's current diplopia is the result 
of service or any incident therein.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should adjudicate 
on a de novo basis the issue of 
entitlement to service connection for 
diplopia.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


